Case 1:18-cv-00088-LPS Document 144 Filed 12/10/18 Page 1 of 2 PageID #: 2300



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

H. LUNDBECK A/S, TAKEDA
PHARMACEUTICAL COMPANY LTD.,
TAKEDA PHARMACEUTICALS U.S.A.,
INC., TAKEDA PHARMACEUTICALS
INTERNATIONAL AG and TAKEDA
PHARMACEUTICALS AMERICA, INC.,

                  Plaintiffs,
                                                 Civil Action No. 18-88-LPS
                                                 CONSOLIDATED
        v.


HETERO LABS LTD. et al,

                  Defendants.

                                   NOTICE OF SERVICE

        I hereby certify that on December 10, 2018, my firm caused to be served Hetero’s

Objections and Responses to Plaintiffs’ First Set of Requests for Production of Documents and

Things (Nos. 1-75) upon the following counsel of record via email:

Jack B. Blumenfeld, Esq.                         George F. Pappas, Esq.
Megan E. Dellinger, Esq.                         Einar Stole, Esq.
MORRIS, NICHOLS, ARSHT & TUNNELL LLP             Christopher N. Sipes, Esq.
1201 North Market Street                         Brianne Bharkhda, Esq.
P.O. Box 1347                                    Priscilla G. Dodson, Esq.
Wilmington, DE 19899                             Alaina Whitt, Esq.
jbbefiling@mnat.com                              Allison Schmitt, Esq.
mdellinger@mnat.com                              COVINGTON & BURLING LLP
                                                 One CityCenter
                                                 850 Tenth Street NW
                                                 Washington, DC 20001-4956
                                                 gpappas@cov.com
                                                 estole@cov.com
                                                 csipes@cov.com
                                                 bbharkhda@cov.com
                                                 pdodson@cov.com
                                                 trintellix@cov.com
                                                 awhitt@cov.com



{A&B-00585118-}
 Case 1:18-cv-00088-LPS Document 144 Filed 12/10/18 Page 2 of 2 PageID #: 2301



                                           aschmitt@cov.com

                                           Yiye Fu
                                           COVINGTON & BURLING LLP
                                           333 Twin Dolphin Drive, Suite 700
                                           Redwood Shores, CA 94065-1418
                                           yfu@cov.com




                                        /s/ John M. Seaman
OF COUNSEL:                            John M. Seaman (#3868)
                                       April M. Kirby (#6152)
A. Neal Seth, Esq.                     ABRAMS & BAYLISS LLP
Rachel K. Hunnicutt, Esq.              20 Montchanin Road, Suite 200
Alexander B. Owczarczak, Esq.          Wilmington, DE 19807
WILEY REIN LLP                         Telephone: (302) 778-1000
1776 K St., NW                         Facsimile: (302) 778-1001
Washington, D.C. 20036                 seaman@abramsbayliss.com
Telephone: (202) 719-7000              kirby@abramsbayliss.com
Facsimile: (202) 719-7049
nseth@wileyrein.com                    Attorneys for Defendants Hetero USA Inc.,
rhunnicutt@wileyrein.com               Hetero Labs Ltd., and Hetero Labs Ltd.
aowczarczak@wileyrein.com              Unit-V

Dated: December 10, 2018




 {A&B-00585118-}                       2
